 



EXHIBIT 10.116
(LOGO) [c71103c7110302.gif]
August 22, 2007
Mr. David G. Durham
5831 S. Birch Court
Greenwood Village, Colorado 80121
Dear David:
StarTek, Inc. (“Company”) is very pleased to offer you, David G. Durham
(“Employee”), employment as Executive Vice President, Treasurer, and Chief
Financial Officer. This letter (“Agreement”) states the complete terms and
conditions of your employment with Company. If you agree to these terms and
conditions, please initial the bottom of each page and sign at the end of this
letter in the spaces indicated.
1. Effective date of Employment. Employee’s employment by the Company in the
capacity of Executive Vice President, Treasurer, and Chief Financial Officer
shall be effective September 10, 2007 (the “Effective Date”).
2. At-Will Employment. It is understood and agreed by Company and Employee that
this Agreement does not contain any promise or representation concerning the
duration of Employee’s employment with Company. Employee specifically
acknowledges that his employment with Company is at-will and may be altered or
terminated by either Employee or Company at any time, with or without cause
and/or with or without notice. The nature, terms or conditions of Employee’s
employment with Company cannot be changed by any oral representation, custom,
habit or practice, or any other writing. In addition, that the rate of salary,
any bonuses, paid time off, other compensation, or vesting schedules are stated
in units of years or months or weeks does not alter the at-will nature of the
employment, and does not mean and should not be interpreted to mean that
Employee is guaranteed employment to the end of any period of time or for any
period of time. In the event of conflict between this disclaimer and any other
statement, oral or written, present or future, concerning terms and conditions
of employment, the at-will relationship confirmed by this disclaimer shall
control. This at-will status cannot be altered except in a writing signed by
Employee and approved by the Company’s Board of Directors (the “Board of
Directors”).
44 Cook Street, Denver CO 80206

 

 



--------------------------------------------------------------------------------



 



3. Duties. Employee shall render exclusive, full-time services to Company as its
Executive Vice President, Treasurer, and Chief Financial Officer. Employee’s
principal initial duties include but are not limited to finance, budgeting and
planning, treasury, investor relations, real estate and facilities, and risk
management. Employee shall perform services under this Agreement primarily at
the Denver office of Company, and from time to time at such other locations as
is necessary to perform Employee’s duties hereunder. In its sole discretion,
Company may change, add to, or eliminate any of Employee’s responsibilities,
working conditions and duties. Employee shall devote Employee’s best efforts and
full business time, skill and attention to the performance of such duties and
responsibilities on behalf of Company.
4. Policies and Procedures. Employee is subject to and shall comply with the
policies and procedures of Company, as such policies and procedures may be
modified, added to or eliminated from time to time at the sole discretion of
Company, except to the extent any such policy or procedure specifically
conflicts with the express terms of this Agreement. No written or oral policy or
procedure of Company constitutes a contract between Company and Employee.
5. Base Salary. Employee’s initial Base Salary (hereafter defined) shall be
$320,000 per annum. For all services rendered and to be rendered hereunder,
Company shall pay Employee, and Employee shall accept a salary as may be fixed
by the Company from time to time (“Base Salary”) which will be paid periodically
in accordance with normal Company payroll practices and shall be subject to
Deductions. The term “Deductions” means such employment taxes, deductions and
withholdings as Company is required to make pursuant to law, or by further
agreement with the Employee. Employee’s Base Salary shall be subject to periodic
review and adjustment by Company.
6. Stock Options. To the extent that Company has or may grant Employee options
to purchase shares of Company common stock (“Options”), the vesting schedule,
including without limitation, any acceleration upon change-in-control, and all
other terms, conditions and limitations of such Options will be those set forth
in the StarTek, Inc. Stock Option Plan, Option grant notices and Option
agreements approved by the Board of Directors and entered into by Employee.
7. Bonus. On or before October 10, 2007, Company shall pay Employee a one-time,
lump-sum signing bonus of $64,000, provided Employee remains employed by Company
on that date, which bonus payment shall be subject to Deductions. Also, Employee
may be eligible to participate in Company’s annual Incentive Bonus Plan with a
bonus potential of 60% of Base Salary at 100% target attainment pursuant to the
terms, conditions and limitations set forth therein. For CY2007 only:
(a) One hundred percent (100%) of Employee’s bonus will be based on Company
revenue and earnings per share goals.
(b) The bonus will be administered per the 2007 StarTek Incentive Bonus Plan.
(c) The bonus will be prorated based on the number of full months of service
Employee renders to Company during 2007, and be subject to a guaranteed minimum
of $64,000.

 

2.



--------------------------------------------------------------------------------



 



8. Other Benefits. While employed by Company as provided herein:
(a) Employee Benefits. Employee shall be entitled to all benefits to which other
executive officers of Company are entitled, on terms comparable thereto,
including, without limitation, participation in pension and profit sharing
plans, 401(k) plan, group insurance policies and plans, medical, health, vision,
and disability insurance policies and plans, and the like, which may be
maintained by Company for the benefit of its executives. Company reserves the
right to alter, amend, or eliminate any of such benefits from time to time at
Company’s discretion.
(b) Expense Reimbursement. Company shall reimburse Employee for direct and
reasonable out-of-pocket expenses incurred by Employee in connection with the
performance of Employee’s duties hereunder, according to the policies of Company
which Company may, in its sole discretion, change from time to time.
(c) Paid Time Off (PTO). Employee will be entitled to paid time off according to
Company’s policy, which Company may change in its discretion. Notwithstanding
such policy, the minimum amount of paid time off shall be 160 hours per annum,
which will accrue in semi-monthly increments.
(d) Restricted Stock. Upon Employee’s entering the employ of the Company on the
Effective Date, the Company and Employee shall enter into the Restricted Stock
Agreement that is attached hereto as Exhibit C.
(e) Stock Options. Upon Employee’s entering the employ of the Company on the
Effective Date, the Company and Employee shall enter into the Stock Option
Agreement that is attached hereto as Exhibit D.
9. Confidential Information, Rights and Duties.
(a) Proprietary Information. Employee agrees to execute and abide by Company’s
Proprietary Information and Inventions Agreement (the “Proprietary Information
Agreement”), attached hereto as Exhibit A.
(b) Exclusive Property. Employee agrees that all Company-related business
procured by Employee, and all Company-related business opportunities and plans
made known to Employee while employed by Company, are and shall remain the
permanent and exclusive property of Company.
(c) Non-Competition and Non-Solicitation. Employee agrees that for a period of
twelve months following his last day of employment with Company, he shall
continue to comply with the non-competition and non-solicitation obligations set
forth in the Proprietary Information Agreement.
10. Termination. Employee and Company each acknowledge that either party has the
right to terminate Employee’s employment with Company at any time for any reason
whatsoever, with or with out cause or advance notice pursuant to the following:

 

3.



--------------------------------------------------------------------------------



 



(a) Termination by Death or Disability. Subject to applicable state or federal
law, in the event that Employee shall die during his employment hereunder or
become permanently disabled, as evidenced by notice to Company and Employee’s
inability to carry out his job responsibilities for a continuous period of more
than six months, Employee’s employment and Company’s obligation to make payments
hereunder shall terminate on the date of his death, or the date upon which, in
the sole determination of the Board of Directors, Employee has become
permanently disabled, except that Company shall pay Employee any salary earned
but unpaid prior to termination, any benefits accrued prior to termination, all
accrued but unused vacation, and any business expenses that were incurred but
not reimbursed as of the date of termination (the “Accrued Compensation”).
Vesting of all options shall cease on the date of such termination.
(b) Voluntary Resignation by Employee. In the event that Employee voluntarily
terminates his employment with Company for other than Good Reason (as defined
below), Company’s obligation to make payments hereunder shall cease upon such
termination, except Company shall pay Employee all Accrued Compensation. Vesting
of all options shall cease on the date of such termination.
(c) Termination for Cause. In the event that Employee is terminated by Company
for Cause (as defined below), Company’s obligation to make payments hereunder
shall cease upon the date of receipt by Employee of written notice of such
termination, except Company shall pay Employee all Accrued Compensation. Vesting
of all options shall cease on the termination date.
(d) Termination by the Company without Cause or Resignation by Employee for Good
Reason. In the event Employee’s employment is terminated without Cause (as
defined herein) or Employee resigns for Good Reason (as defined herein) and
provided Employee executes a release in the form attached as Exhibit B
(“Release”), and written acknowledgment of Employee’s continuing obligations
under the Proprietary Information Agreement, then in addition to payment of the
Accrued Compensation, Employee shall be entitled to receive (i) the equivalent
of twelve months of Employee’s annual Base Salary as in effect immediately prior
to the termination date (“Ending Base Salary”), payable on the same basis and at
the same time as previously paid and subject to Deductions, commencing on the
first regularly scheduled pay date following the Effective Date of the Release;
(ii) a bonus payment of 60% of the Ending Base Salary, subject to Deductions and
payable in a lump-sum within thirty (30) days after the termination date; and
(iii) provided that Employee is eligible for and timely elects continuation of
health insurance pursuant to COBRA, for a period of twelve months Company shall
also reimburse Employee for a portion of the cost of Employee’s COBRA premiums
that is equal to, and does not exceed, Company’s monthly contribution towards
Employee’s health benefit premiums as of the date of termination provided,
however, that Company’s obligation to pay Employee’s COBRA premiums will cease
immediately in the event Employee becomes eligible for group health insurance
during the twelve month period, and Employee hereby agrees to promptly notify
Company if Employee becomes eligible to be covered by group health insurance in
such event ((i) (ii) and (iii) collectively, the “Severance Benefits”).

 

4.



--------------------------------------------------------------------------------



 



(e) Definition of Cause. For purposes of this Agreement, “Cause” means
(i) Employee’s incompetence or failure or refusal to perform satisfactorily any
duties reasonably required of the Employee by Company; (ii) Employee’s violation
of any law, rule or regulation (other than traffic violations, misdemeanors or
similar offenses) or cease-and-desist order, court order, judgment, regulatory
directive or agreement; (iii) the commission or omission of or engaging in any
act or practice which constitutes a material breach of the Employee’s fiduciary
duty to Company, involves personal dishonesty on the part of the Employee or
demonstrates a willful or continuing disregard for the best interests of
Company; (iv) the Employee’s engaging in dishonorable or disruptive behavior,
practices or acts which would be reasonably expected to harm or bring disrepute
to Company, its business or any of its customers, employees or vendors; or
(v) the Employee’s failure, on or after March 10, 2008, to own at least 5,000
shares of the common stock of the Company, other than shares granted pursuant to
the Restricted Stock Agreement.
(f) Definition of Good Reason. Employee may voluntarily terminate Employee’s
employment for “Good Reason” by notifying Company in writing, within thirty
(30) days after the occurrence of one of the following events taken without
Employee’s consent, that Employee intends to terminate Employee’s employment for
Good Reason on the thirtieth (30th) day following Company’s receipt of
Employee’s notice, if Company has not cured the event that gives rise to Good
Reason before the end of such thirty (30) day period: (i) a reduction in
Employee’s Base Salary, bonus (if any) or benefits that would materially
diminish the aggregate value of Employee’s total compensation and benefits and
which for purposes of this Section 10(f) shall constitute a material breach of
the Employment Agreement except to the extent that the aggregate value of the
compensation and benefits of other executive officers is accordingly reduced;
(ii) the assignment to Employee of duties that are substantially and materially
inconsistent with the Employee’s position and that are not a reasonable
advancement of Employee’s position within Company; or (iii) a material change in
geographic location (more than 60 miles) from Employee’s current principal place
of performing services on behalf of Company.
11. Code Section 409A Compliance. Severance Benefits pursuant to Section 10(d)
above, to the extent of payments made from the termination date through March 15
of the calendar year following such termination, are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations and thus payable pursuant to the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations; to the extent such
payments are made following said March 15, they are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations made upon an involuntary termination from service and payable
pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to the
maximum extent permitted by said provision, with any excess amount being
regarded as subject to the distribution requirements of Section 409A(a)(2)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”), including, without
limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that payment
to Employee be delayed until 6 months after Employee’s separation from service
if Employee is a “specified employee” within the meaning of the aforesaid
section of the Code at the time of such separation from service.

 

5.



--------------------------------------------------------------------------------



 



12. Miscellaneous.
(a) Taxes. Employee agrees to be responsible for the payment of any taxes due on
any and all compensation, stock option, or benefit provided by Company pursuant
to this Agreement. Employee agrees to indemnify Company and hold Company
harmless from any and all claims or penalties asserted against Company for any
failure to pay taxes due on any compensation, stock option, or benefit provided
by Company pursuant to this Agreement. Employee expressly acknowledges that
Company has not made, nor herein makes, any representation about the tax
consequences of any consideration provided by Company to Employee pursuant to
this Agreement.
(b) Modification/Waiver. This Agreement may not be amended, modified,
superseded, canceled, renewed or expanded, or any terms or covenants hereof
waived, except by a writing executed by each of the parties hereto or, in the
case of a waiver, by the party waiving compliance. Failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect such Party’s right at a later time to enforce the same. No waiver by a
party of a breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of agreement contained in the
Agreement.
(c) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of any successor or assignee of the business of Company. This
Agreement shall not be assignable by the Employee.
(d) Notices. All notices given hereunder shall be given by certified mail,
addressed, or delivered by hand, to the other party at the address as set forth
herein for such party, or at any other address hereafter furnished by notice
given in like manner. Employee promptly shall notify Company of any change in
Employee’s address. Each notice shall be dated the date of its mailing or
delivery and shall be deemed given, delivered or completed on such date.
(e) Governing Law; Personal Jurisdiction and Venue. This Agreement and all
disputes relating to this Agreement shall be governed in all respects by the
laws of the State of Colorado as such laws are applied to agreements between
Colorado residents entered into and performed entirely in Colorado. The Parties
acknowledge that this Agreement constitutes the minimum contacts to establish
personal jurisdiction in Colorado and agree to Colorado court’s exercise of
personal jurisdiction.
(f) Entire Agreement. This Agreement together with the Exhibits A, B, C, and D
attached hereto, set forth the entire agreement and understanding of the parties
hereto with regard to the employment of the Employee by Company and supersede
any and all prior agreements, arrangements and understandings, written or oral,
pertaining to the subject matter hereof. No representation, promise or
inducement relating to the subject matter hereof has been made to a party that
is not embodied in these Agreements, and no party shall be bound by or liable
for any alleged representation, promise or inducement not so set forth.

 

6.



--------------------------------------------------------------------------------



 



We look forward to having you work with us at StarTek, Inc. If you wish to
accept this offer under the terms and conditions described above, please sign
and date this letter and the attached Proprietary Information Agreement and
return them to me at your earliest convenience, but in any event by August 31,
2007. If you have any questions about the terms of this offer, please do not
hesitate to call me to discuss our offer at your earliest convenience.
StarTek, Inc.

         
By:
  /s/ A. Laurence Jones
 
A. Laurence Jones    
Its:
  Chief Executive Officer    

I have read this offer, and I understand and accept its terms.

     
/s/ David G. Durham
 
David G. Durham
   

Date:   8/22/07          

 

7.



--------------------------------------------------------------------------------



 



Exhibit A
MANAGER, EXECUTIVE PERSONNEL OR ASSISTANTS’
PROPRIETARY INFORMATION, INVENTIONS,
NON-COMPETITION, AND NON-SOLICITATION AGREEMENT
This Manager, Executive Personnel or Assistants’ Proprietary Information,
Inventions, Non-competition, and Non-solicitation Agreement (“Agreement”) is
made in consideration for my employment or continued employment by StarTek, Inc.
or its subsidiaries or affiliates (the "Company”), and the compensation now and
hereafter paid to me. I hereby agree as follows:
1. Nondisclosure.
1.1 Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.
1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, Proprietary Information
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); and (b) information regarding plans
for research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own, skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.
1.3 Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.
1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

 

 



--------------------------------------------------------------------------------



 



2. Assignment of Inventions.
2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.
2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Schedule A (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as “Prior
Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Schedule A but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Schedule A for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.
2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”
2.4 Nonassignable Inventions. I recognize that this Agreement will not be deemed
to require assignment of any invention which was developed entirely on my own
time without using the Company’s equipment, supplies, facilities, or trade
secrets and neither related to the Company’s actual or anticipated business,
research or development, nor resulted from work performed by me for the Company
(“Nonassignable Inventions”).
2.5 Obligation to Keep Company Informed. During the period of my employment and
for six months after the last day of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe are Nonassignable Inventions and I will at that time provide to
the Company in writing all evidence necessary to substantiate that belief. The
Company will keep in confidence and will not use for any purpose or disclose to
third parties without my consent any confidential information disclosed in
writing to the Company pursuant to this Agreement relating to Inventions that
have been identified as Nonassignable Inventions.
2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Invention to a third party, including without
limitation the United States, as directed by the Company.
2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).
2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a

 

 



--------------------------------------------------------------------------------



 



witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such Proprietary
Rights and the assignment thereof. In addition, I will execute, verify and
deliver assignments of such Proprietary Rights to the Company or its designee.
My obligation to assist the Company with respect to Proprietary Rights relating
to such Company Inventions in any and all countries shall continue beyond the
termination of my employment, but the Company shall compensate me at a
reasonable rate after my termination for the time actually spent by me at the
Company’s request on such assistance.
In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.
3. No Conflicts or Solicitation. I agree that during the period of my employment
by the Company I will not, without the Company’s express written consent, engage
in any other employment or business activity directly related to the business in
which the Company is now involved or becomes involved, nor will I engage in any
other activities which conflict with my obligations to the Company. To protect
the Company’s Proprietary Information, and because of the position in the
Company that I hold, I agree that during my employment with the Company whether
full-time or part-time and for a period of twelve months after my last day of
employment with the Company, I will not (a) directly or indirectly solicit or
induce any employee of the Company to terminate or negatively alter his or her
relationship with the Company or (b) directly or indirectly solicit the business
of any client or customer of the Company (other than on behalf of the Company)
or (c) directly or indirectly induce any client, customer, supplier, vendor,
consultant or independent contractor of the Company to terminate or negatively
alter his, her or its relationship with the Company. I agree that the geographic
scope of the non-solicitation should include the “Restricted Territory” (as
defined below).
4. Covenant Not to Compete. I acknowledge that during my employment I will have
access to and knowledge of Proprietary Information. I also acknowledge that
during my employment with the Company, I have held and/or will hold a management
or executive position or am, or will be, an assistant to a manager or executive.
To protect the Company’s Proprietary Information, and because of the position in
the Company that I may hold, I agree that during my employment with the Company
whether full-time or part-time and for a period of twelve months after my last
day of employment with the Company, I will not directly or indirectly personally
participate or engage in (whether as an employee, consultant, proprietor,
partner, director or otherwise), or have any ownership interest in, or
participate in the financing, operation, management or control of, any person,
firm, corporation or business that engages in a “Restricted Business” in a
“Restricted Territory” (as defined below). It is agreed that ownership of (i) no
more than one percent (1%) of the outstanding voting stock of a publicly traded
corporation, or (ii) any stock I presently own shall not constitute a violation
of this provision.
4.1 Reasonable. I agree and acknowledge that the time limitation on the
restrictions in this paragraph, combined with the geographic scope, is
reasonable. I also acknowledge and agree that this paragraph is reasonably
necessary for the protection of Company’s Proprietary Information as defined in
paragraph 1.2 herein, that through my employment I shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting Company’s
business value which will be imparted to me.
4.2 As used herein, the terms:
(i) "Restricted Business” shall mean the design, development, marketing,
commercialization or sales of any products or services that directly compete in
the marketplace with any such product then sold by the Company or then in
development by the Company and projected to be sold within one (1) year of my
last day of employment with the Company.
(ii) "Restricted Territory” shall mean any state, county, or locality in the
United States in which the Company conducts business and any other country,
city, state, jurisdiction, or territory in which the Company does business.

 

 



--------------------------------------------------------------------------------



 



5. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.
6. No Conflicting Obligation. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.
7. Return Of Company Materials. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice.
8. Legal And Equitable Remedies. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.
9. Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three days after the date of mailing.
10. Notification Of New Employer. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.
11. General Provisions.
11.1 Governing Law; Consent to Personal Jurisdiction and Exclusive Forum. This
Agreement will be governed by and construed according to the laws of the State
of Colorado without regard to conflicts of law principles. I hereby expressly
understand and consent that my employment is a transaction of business in the
State of Colorado and constitutes the minimum contacts necessary to make me
subject to the personal jurisdiction of the federal courts located in the State
of Colorado, and the state courts located in the County of Boulder County,
Colorado, for any lawsuit filed against me by Company arising from or related to
this Agreement. I agree and acknowledge that any controversy arising out of or
relating to this Agreement or the breach thereof, or any claim or action to
enforce this Agreement or portion thereof, or any controversy or claim requiring
interpretation of this Agreement must be brought in a forum located within the
State of Colorado.
12. Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If any restriction set forth in this Agreement is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.
12.1 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

 

 



--------------------------------------------------------------------------------



 



12.2 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
12.3 No Employment Rights. I agree and understand that my employment is at-will
which means I or the company each have the right to terminate my employment at
will, with or without advanced notice and with or without cause. I further agree
and understand that nothing in this Agreement shall confer any right with
respect to continuation of employment by the Company, nor shall it interfere in
any way with my right or the Company’s right to terminate my employment at any
time, with or without cause.
12.4 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.
12.5 Entire Agreement. The obligations pursuant to Sections 1 through 4 and
Sections 6 and 7 (including all subparts) of this Agreement shall apply to any
time during which I was previously employed, or am in the future employed, by
the Company as a consultant if no other agreement governs nondisclosure and
assignment of inventions during such period. This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes and merges all prior discussions between us. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged. Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement
This Agreement shall be effective as of the first day of my employment with the
Company, namely: September 10, 2007.
I have read this Agreement carefully and understand its terms. I have completely
filled out SCHEDULE a to this Agreement.
Dated:                                         

     
 
   
 
David G. Durham
   

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A

         
TO:
  StarTek, Inc.    
 
       
FROM:
       
 
 
 
   
 
       
DATE:
       
 
 
 
   
 
       
SUBJECT:
  Previous Inventions    

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
StarTek, Inc. (the “Company”) that have been made or conceived or first reduced
to practice by me alone or jointly with others prior to my engagement by the
Company:

         
 
  o   No inventions or improvements.
 
       
 
  o   See below:
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
  o   Additional sheets attached.

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

                  Invention or Improvement   Party(ies)   Relationship
 
           
1.
           
 
           
 
           
2.
           
 
           
 
           
3.
           
 
           

         
 
  o   Additional sheets attached.

 

 



--------------------------------------------------------------------------------



 



Exhibit B
RELEASE
In exchange for the consideration provided to me by this Agreement that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions related to my employment with the Company or the
termination of that employment, including, but not limited to: (1) all claims
related to my compensation or benefits from the Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (2) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (3) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (4) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and the Colorado
state law (as amended). Notwithstanding the foregoing, nothing contained in this
Release is intended to release the Company from any claim arising out of or with
regard to: (i) any payment to be made to me by the Company in connection the
termination of employment as contemplated by the Employment Agreement, or
(ii) any statutory obligation that the Company may have with regard to the
continuation of benefits.
ADEA Waiver and Release. I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under the ADEA, as amended. I also
acknowledge that the consideration given for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) my waiver and release does not apply
to any rights or claims that may arise after the execution date of this
Agreement; (b) I have been advised that I have the right to consult with an
attorney prior to executing this Agreement; (c) I have been given twenty-one
(21) days to consider this Agreement; (d) I have seven (7) days following the
execution of this Agreement by the parties to revoke the Agreement; and (e) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after this Agreement is executed by
you, provided that the Company has also executed this Agreement by that date
(“Effective Date”). The parties acknowledge and agree that revocation by you of
the ADEA Waiver and Release is not effective to revoke your waiver or release of
any other claims pursuant to this Agreement.
I agree not to disparage Company or Company’s officers, directors, employees,
shareholders, parents, subsidiaries, affiliates, and agents, in any manner
likely to be harmful to them or their business, business reputation or personal
reputation; provided that I may respond accurately and fully to any question,
inquiry or request for information when required by legal process

                 
By:
          Date:    
 
               
 
  David G. Durham            

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
STARTEK, INC.
RESTRICTED STOCK AGREEMENT
Date of Grant: September 10, 2007
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of the date of
grant first stated above (the “Date of Grant”), is delivered by StarTek, Inc., a
Delaware corporation (the “Company”), to David G. Durham (the “Participant”),
who is an employee of the Company.
Recitals
A. Participant entered into an Employment Agreement with the Company pursuant to
which Participant is to become employed by the Company on the Date of Grant (the
“Employment Agreement”) and in which the Company has agreed to grant to
Participant the shares of restricted stock set forth herein (the “Award”),
subject to the terms and conditions hereof.
B. The Compensation Committee (the “Committee”) of the Company’s Board of
Directors (the “Board”) shall have full authority to administer this Award.
Agreement
NOW, THEREFORE, the parties hereby agree as follows:
1. Definitions. Except as expressly indicated herein, defined terms used in this
Agreement shall have the meanings set forth in the StarTek, Inc. Stock Option
Plan (“Plan”) even though this Award is not granted under the Plan.
2. Grant of Restricted Stock. Subject to the terms and conditions hereinafter
set forth, the Company, with the approval and at the direction of the Committee,
hereby grants to the Participant, 10,000 restricted shares of Common Stock of
the Company (the “Restricted Stock”). The number of shares of Restricted Stock
subject to this Award shall be adjusted by the Committee to prevent accretion,
or to protect against dilution, in the event of a change in the capital
structure of the Company, including, without limitation, any change resulting
from a recapitalization, stock split, stock dividend, consolidation, rights
offering, spin-off, reorganization, or liquidation and any transaction in which
shares of Common Stock are changed into or exchanged for a different number or
kind of shares of stock or other securities of the Company or another
corporation.
3. Vesting and Forfeiture of Restricted Stock.
(a) Vesting of Restricted Stock. The shares of Restricted Stock subject to this
Award shall be subject to the restrictions contained in this Agreement and
subject to forfeiture to the Company unless and until the shares of Restricted
Stock have vested in accordance with the terms and conditions of this Agreement.
The shares of Restricted Stock that have not previously vested or been forfeited
will vest as follows:

 

 



--------------------------------------------------------------------------------



 



On September 10, 2008:                    3,333 shares of Restricted Stock
On September 10, 2009:                    3,333 shares of Restricted Stock
On September 10, 2010:                    3,334 shares of Restricted Stock
Upon Termination of Employment for any reason, Participant shall forfeit any
shares of Restricted Stock that are not vested on the date of Termination of
Employment.
(b) Forfeiture. In the event (a) of a Termination of Employment of the
Participant, (b) the Participant attempts to sell, assign, transfer or otherwise
dispose of, or mortgage, pledge or otherwise encumber any of the shares of
Restricted Stock or (c) the shares of Restricted Stock become subject to
attachment or any similar involuntary process, then any shares of Restricted
Stock that have not previously vested shall be forfeited by the Participant to
the Company, the Participant shall thereafter have no right, title or interest
whatever in such shares of Restricted Stock, and, if the Company does not have
custody of any and all certificates representing shares of Restricted Stock so
forfeited, the Participant shall immediately return to the Company any and all
certificates representing shares of Restricted Stock so forfeited. Additionally,
the Participant will deliver to the Company a stock power duly executed in blank
relating to any and all certificates representing shares of Restricted Stock
forfeited to the Company in accordance with the previous sentence or, if such
stock power has previously been tendered to the Company, the Company will be
authorized to deem such previously tendered stock power delivered, and the
Company will be authorized to cancel any and all certificates representing
shares of Restricted Stock so forfeited and to cause a book entry to be made in
the records of the Company’s transfer agent in the name of the Participant (or a
new stock certificate to be issued, if requested by the Participant) evidencing
any shares that vested prior to forfeiture. If the shares of Restricted Stock
are evidenced by a book-entry made in the records of the Company’s transfer
agent, then the Company will be authorized to cause such book-entry to be
adjusted to reflect the number of shares of Restricted Stock so forfeited.
(c) Lapse of Restrictions; Issuance of Unrestricted Stock. Upon the vesting of
any shares of Restricted Stock, such vested shares will no longer be subject to
forfeiture as provided in paragraph 3(b) of this Agreement. Upon the vesting of
any shares of Restricted Stock, all restrictions on such shares will lapse and
the Company will issue to the Participant a certificate or electronically
transfer by book-entry the number of shares of Common Stock of the Company that
are free of any transfer or other restrictions arising under this Agreement.
4. Rights as a Stockholder. As of the Date of Grant specified at the beginning
of this Agreement, the Participant shall have all of the rights of a stockholder
of the Company with respect to the shares of Restricted Stock (including voting
rights and the right to receive dividends and other distributions), except as
otherwise specifically provided in this Agreement.
5. Non-Transferability of Award. The Award and the shares of Restricted Stock
shall not be assignable or transferable by the Participant except, in case of
the death of the Participant, by will or the laws of descent and distribution.
In addition, the Award and shares of Restricted Stock shall not be subject to
attachment, execution or other similar process. In the event of (i) any attempt
by the Participant to alienate, assign, pledge, hypothecate or otherwise dispose
of the Award and Restricted Stock, except as provided for herein, or (ii) the
levy of any attachment, execution or similar process upon the rights or interest
hereby conferred, the Company may terminate the Award by notice to the
Participant and the shares of Restricted Stock subject to the Award shall
thereupon be forfeited.

 

 



--------------------------------------------------------------------------------



 



6. Transferability of Restricted Stock. Any book-entry or stock certificates
representing the Restricted Stock may, at the Committee’s discretion, contain a
notation or bear the following legend (as well as any notations or legends
required by applicable state and federal corporate and securities laws) noting
the existence of the restrictions contained in this Agreement:
“THE SHARES REPRESENTED BY THIS [BOOK-ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE
COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.”
The Company shall not be required to bear any expenses of compliance with the
Act, other applicable securities laws, or the rules and regulations of any
national securities exchange or other regulatory authority in connection with
the registration, qualification or transfer, as the case may be, of the
Restricted Shares. In addition to the other restrictions on transfer set forth
herein, the shares of Restricted Stock may not be transferred unless (i) the
Company shall have been furnished with a satisfactory opinion of counsel to the
effect that such transfer will be in compliance with the Act and all other
applicable securities laws, or (ii) the transfer of the shares of Restricted
Stock shall have been duly registered in compliance with the Act and all other
applicable securities laws.
7. Employment Not Affected. Neither the granting of the Award shall be construed
as granting to the Participant any right with respect to continuance of
employment with the Company or any Subsidiary. Except as may otherwise be
limited by a written agreement between the Company or any Subsidiary and the
Participant, the right of the Company or any Subsidiary to terminate at will the
Participant’s employment with it at any time (whether by dismissal, discharge,
retirement or otherwise) is specifically reserved by the Company or Subsidiary
(whichever the case may be), and acknowledged by the Participant.
8. Amendment of Restricted Stock Award. The Award may be amended by the Board or
the Committee at any time (i) if the Board or the Committee determines, in its
reasonable discretion, that amendment is necessary or advisable in the light of
any addition to or change in the Code or in the regulations issued thereunder,
or any federal or state securities law or other law or regulation, which change
occurs after the Date of Grant and by its terms applies to the Award; provided
that, such amendment shall not materially and adversely affect the rights of the
Participant hereunder; or (ii) other than in the circumstances described in
clause (i), with the consent of the Participant.
9. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of its Secretary at its executive offices at 44
Cook Street, Suite 400, Denver, Colorado 80206, and any notice to the
Participant shall be addressed to the Participant at the current address shown
on the payroll records of the Company. Any notice shall be deemed to be duly
given if and when properly addressed and posted by registered or certified mail,
postage prepaid.

 

 



--------------------------------------------------------------------------------



 



10. Tax Consequences and Withholding. The Participant understands that unless a
proper and timely Section 83(b) election has been made as further described
below, generally under Section 83 of the Code, at the time the shares of
Restricted Stock vest, the Participant will be obligated to recognize ordinary
income and be taxed in an amount equal to the Fair Market Value as of the date
of vesting for the shares of Restricted Stock then vesting. The Participant
shall be solely responsible for any tax obligations that may arise as a result
of the shares of Restricted Stock, provided that the Company may require the
forfeiture of a number of shares of Restricted Stock having a Fair Market Value
as of the date of vesting equal to the amount of any required withholding.
The Participant has been informed that, with respect to the grant of the Award,
an election may be filed by the Participant with the Internal Revenue Service,
within 30 days of the date of grant, electing pursuant to Section 83(b) of the
Code to be taxed currently on the Fair Market Value of the Restricted Stock on
the date of grant. The Participant acknowledges that it is the Participant’s
sole responsibility to timely file the election under Section 83(b) of the Code.
If the Participant makes such election, the Participant shall promptly provide
the Company a copy and the Company may require at the time of such election an
additional payment for withholding tax purposes based on the Fair Market Value
of the Restricted Stock as of the date of issuance.
11. Governing Law. The validity, construction, interpretation and effect of this
Agreement shall exclusively be governed by and determined in accordance with the
laws of the State of Delaware, except to the extent preempted by federal law,
which shall to the extent of such preemptive govern.
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Date of Grant specified above.

              STARTEK, INC.       ACCEPTED AND AGREED TO:
 
           
By:
           
 
           
 
  A. Laurence Jones       David G. Durham, Participant
 
  President and Chief Executive Officer        
 
          Date:                                         

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
STARTEK, INC.
OPTION AGREEMENT
Date of Grant: September 10, 2007
THIS OPTION AGREEMENT (this “Agreement”), dated as of the date of grant first
stated above (the “Date of Grant”), is delivered by StarTek, Inc., a Delaware
corporation (the “Company”) to David G. Durham, the (“Participant”), who is an
employee of the Company or one of its Subsidiaries.
I. Recitals
A. The Board of Directors of the Company (the “Board”) has adopted, with
subsequent shareholder approval, the StarTek, Inc. Stock Option Plan (the
“Plan”).
B. The Plan provides for the granting of nonqualified stock options (“NSO’s) by
a committee to be appointed by the Board (the “Committee”) to key employees of
the Company or any subsidiary of the Company to purchase, or to exercise certain
rights with respect to, shares of the common stock of the Company, par value
$0.01 per share (“Common Stock”), in accordance with the terms and provisions
thereof; and
C. The Committee considers the Participant to be a person who is eligible for a
grant of stock options under the Plan, and has determined that it would be in
the best interest of the Company to grant to Participant the stock options set
forth herein, subject to the terms and conditions hereof.
II. Agreement
NOW, THEREFORE, the parties hereby agree as follows:
1. Definitions. Except as expressly indicated herein, defined terms used in this
Agreement shall have the meanings set forth in the Plan.
2. Grant of Option. Subject to the terms and conditions hereinafter set forth,
the Company, with the approval and at the direction of the Committee, hereby
grants to the Participant, as of the Date of Grant, an option to purchase up to
165,000 shares of Common Stock at a price of $                     per share,
the Fair Market Value of the Common Stock as of the Date of Grant. Such option
is hereinafter referred to as the “Option” and the shares of Common Stock
purchasable upon exercise of the Option are hereinafter sometimes referred to as
the “Option Shares”.
3. Vesting and Termination of the Option
(a). Vesting of Option. Subject to the provisions of the Plan which provide for
acceleration of exercisability of the Option in certain circumstances as
provided therein and such further limitations as are provided in the Plan and
this Agreement, the Option shall vest and be exercisable as to the Option Shares
(subject to adjustment as provided in paragraph 10 of the Plan) as follows:

 

 



--------------------------------------------------------------------------------



 



         
 
  On the first anniversary of the Date of Grant:   25% or the option to purchase
approximately 41,250 shares;
 
       
 
  Thereafter, monthly vesting for the each of the following 35 months after the
first anniversary:   2.0833% per month or options to purchase approximately
3,437 shares;
 
       
 
  Thereafter, monthly vesting for the
final month:   The balance of options not theretofore vested.

Except as provided below, upon Termination of his Employment for any reason, a
Participant shall forfeit any Options that are not vested on the date of
Termination of Employment. Notwithstanding the vesting schedule contained
herein, upon Termination of Employment of the Participant for Cause, all Options
granted to the Participant will be immediately cancelled and forfeited by the
Participant upon delivery to him of notice of such Termination of Employment.
(b) Termination of Option. The Option granted under this Agreement will expire
as of the earliest of:
(i) the date on which it is forfeited under the provisions of paragraph 3(a)
hereof;
(ii) three months after the Participant’s Termination of Employment for any
reason other than death; or
(iii) six months after the Participant’s death.
4. Exercise of Options.
(a) Notice and Payment. To exercise an Option in whole or in part, a Participant
(or, after his death, his executor or administrator) must give written notice to
the Committee, stating the number of shares as to which he intends to exercise
the Option together with payment of the Option Price. The Option Price (and any
required withholding) may be paid (i) in cash, (ii) in shares of Common Stock
having an aggregate Fair Market Value, as determined on the date of delivery,
equal to the Option Price, or (iii) by delivery of irrevocable instructions to a
broker to promptly deliver to the Company the amount of sale or loan proceeds
necessary to pay for all Common Stock acquired through such exercise and any tax
withholding obligations resulting from such exercise.
(b) Delivery of Certificate. On the exercise date specified in the Participant’s
notice or as soon thereafter as is practicable, the Company shall cause to be
delivered to the Participant, a certificate or certificates for the Option
Shares then being purchased (out of theretofore unissued Common Stock or
reacquired Common Stock, as the Company may elect) upon full payment for such
Option Shares. The obligation of the Company

 

 



--------------------------------------------------------------------------------



 



to deliver Common Stock shall, however, be subject to the condition that if at
any time the Committee shall determine in its discretion that the listing,
registration or qualification of the Option or the Option Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the Option or the issuance or purchase of
Common Stock thereunder, the Option may not be exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the
Committee.
(c) Failure to Pay. If the Participant fails to pay for any of the Option Shares
specified in such notice and any required withholding tax or fails to accept
delivery of the Option Shares, the Participant’s right to purchase such Option
Shares may be terminated by the Company. The date specified in the Participant’s
notice as the date of exercise shall be deemed the date of exercise of the
Option, provided that payment in full for the Option Shares to be purchased upon
such exercise and any required tax withholding shall have been received by such
date.
5. Non-Transferability to Option. During the Participant’s lifetime, the Option
shall be exercisable only by the Participant or any guardian or legal
representative of the Participant, and the Option shall not be assignable or
transferable by the Participant except, in case of the death of the Participant,
by will or the laws of intestate succession. In addition, the Option shall not
be subject to attachment, execution or other similar process. In the event of
(i) any attempt by the Participant to alienate, assign, pledge, hypothecate or
otherwise dispose of the Option, except as provided for herein, or (ii) the levy
of any attachment, execution or similar process upon the rights or interest
hereby conferred, the Company may terminate the Option by notice to the
Participant and it shall thereupon become null and void.
6. Transferability of Option Shares. The Participant hereby agrees that
the Option Shares acquired upon exercise of the Option shall be acquired for the
Participant’s own account for investment purposes only and not with a view to
any distribution or public offering thereof within the meaning of the Act, or
other applicable securities laws. If the Board so determines, any stock
certificates issued upon exercise of the Option shall bear a legend to the
effect that the Option Shares have been so acquired. The Company shall not be
required to bear any expenses of compliance with the Act, other applicable
securities laws, or the rules and regulations of any national securities
exchange or other regulatory authority in connection with the registration,
qualification or transfer, as the case may be, of the Option or any Option
Shares acquired upon exercise thereof. The foregoing restrictions on the
transfer of Option Shares shall not apply if (i) the Company shall have been
furnished with a satisfactory opinion of counsel to the effect that such
transfer will be in compliance with the Act and all other applicable securities
laws, or (ii) the Option Shares shall have been duly registered in compliance
with the Act and all other applicable securities laws.
7. Employment Not Affected. Neither the granting of the Option nor its exercise
shall be construed as granting to the Participant any right with respect to
continuance of employment with the Company or any Subsidiary. Except as may
otherwise be limited by a written agreement between the Company or any
Subsidiary and the Participant, the right of the Company or any Subsidiary to
terminate at will the Participant’s employment with it at any time (whether by
dismissal, discharge, retirement or otherwise) is specifically reserved by the
Company or Subsidiary (whichever the case may be), and acknowledged by the
Participant.

 

 



--------------------------------------------------------------------------------



 



8. Amendment of Option. The Option may be amended by the Board or the Committee
at any time (i) if the Board or the Committee determines, in its sole
discretion, that amendment is necessary or advisable in the light of any
addition to or change in the Code or in the regulations issued thereunder, or
any federal or state securities law or other law or regulation, which change
occurs after the Date of Grant and by its terms applies to the Option or
(ii) other than in the circumstances described in clause (i), with the consent
of the Participant.
9. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of its Secretary at its executive offices at 44
Cook Street, 4th Floor, Denver, Colorado 80206, and any notice to the
Participant shall be addressed to the Participant at the current address shown
on the payroll records of the Company. Any notice shall be deemed to be duly
given if and when properly addressed and posted by registered or certified mail,
postage prepaid.
10. Incorporation of Plan by Reference. The Option is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
the Option shall in all respects be interpreted in accordance with and subject
to the terms and provisions of the Plan. The Committee shall interpret and
construe the Plan and this Agreement, and its interpretations and determinations
shall be conclusive and binding on the parties hereto and any other person
claiming an interest hereunder, with respect to any issue arising hereunder or
thereunder. If any terms of this Agreement conflict with the terms of the Plan,
the terms of the Plan shall control.
11. Governing Law. The validity, construction, interpretation and effect of this
Agreement shall exclusively be governed by and determined in accordance with the
laws of the State of Delaware, except to the extent preempted by federal law,
which shall to the extent of such preemptive govern.
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Date of Grant specified above.

                  Attest:       StarTek, Inc., a Delaware corporation
 
               
By:
          By:    
 
               
 
  Susan L. Morse           A. Larry Jones
 
  Assistant Secretary           President and Chief Executive Officer

     
 
   
 
  ACCEPTED AND AGREED TO:
 
   
 
   
 
   
 
  David G. Durham
 
  Participant
 
   
 
  Date:                                         

 

 